Citation Nr: 9900508	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses from private hospitalization from May 1, 
1993 to May 3, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veterans verified service dates are not available from 
the documents provided by the VAMC.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a January 1994 decision by the Medical 
Administration Service (MAS) of the VAMC in Pittsburgh, 
Pennsylvania, which denied payment for unauthorized medical 
expenses resulting from a private hospitalization of the 
veteran at Shadyside Hospital in Pittsburgh, Pennsylvania, 
from April 28, 1993 to May 3, 1993.  The veteran appealed 
this decision.  A personal hearing was conducted at the 
Pittsburgh VAMC in November 1995.  In a December 1996 
decision, the MAS approved payment for the first three days 
of the hospitalization at issue; the veteran was notified of 
this decision by a supplemental statement of the case issued 
in March 1997.  The issue in this case is therefore 
entitlement to payment of unauthorized medical expenses 
incurred during hospitalization from May 1, 1993 to May 3, 
1993. 


REMAND

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) that 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991 & Supp. 1998); 
38 C.F.R. § 17.120 (1998).

Even though a medical emergency exists at the time of 
hospitalization, the emergency is deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VAMC for continuation of treatment; from that 
point on, no additional care in a non-VA facility will be 
approved for payment by the VA.  38 C.F.R. § 17.121 (1998). 

The appellate record currently before the Board consists only 
of a folder prepared by the MAS concerning the claim.  The 
veteran's basic claims file is not currently part of the 
record, and such file must be associated with the record 
prior to Board review for several reasons, including 
verification of the veteran's service and any service-
connected disabilities. 

According to information in the MAS folder, the veteran 
reportedly is service-connected for phlebitis, rated 60 
percent.  He was admitted to Shadyside Hospital from April 
28, 1993 to May 3, 1993 for treatment of a non-service-
connected heart condition.  The MAS has essentially stated 
that from April 28 to April 30, 1993, an emergency was 
present, the non-service-connected heart condition which was 
treated was adjunct to the service-connected phlebitis, 
and VA facilities were not feasibly available.  VA payment 
for unauthorized medical services was approved for this 3-day 
period.  The MAS has denied payment for medical services 
during the remainder of the admission, May 1 to May 3, 1993, 
on the basis that the veterans condition had stabilized by 
May 1, 1993, and he could have then been transferred to a 
VAMC for continued care (i.e., the emergency was deemed to 
have ended by May 1, 1993, as set forth in 38 C.F.R. 
§ 17.121).  Such a determination under 38 C.F.R. § 17.121 is 
to be made by a VA physician, and the records sent to the 
Board contain no VA doctors statement on this matter.  Such 
a statement should be obtained and associated with the file.  
In this regard,  the Board notes that the March 1997 
supplemental statement of the case indicates that the claim 
was reviewed on May 22, 1996 by Dr. T. Benedek, Fee Clinic 
Director.  Apparently Dr. Benedek is a physician (although 
his signed May 22, 1996 statement does not include a title), 
but his May 22, 1996 statement does not address the question 
of 38 C.F.R. § 17.121 as to when an emergency ended and 
transfer to a VA hospital was possible.  The supplemental 
statement of the case also notes the claim was reviewed on 
December 13, 1996 by Andrew Wyant, Associate Chief of the 
MAS, and that payment for the first three days of the private 
hospitalization was subsequently granted.  The December 13, 
1996 approval document, signed by Mr. Wyant, contains a brief 
notation that three days were approved, but it appears that 
he is not a physician.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The MAS should obtain the veteran's 
basic claims file and associate it with 
the MAS folder.

The MAS should assemble all original 
records pertaining to the veterans claim 
for payment of unauthorized medical 
expenses incurred during the April-May 
1993 private hospital admission (which 
are not already associated with the 
file), and these should be made part of 
the appellate record for the duration of 
the appeal to the Board.

2.  The MAS should review the original 
records to ascertain whether they contain 
a clear, signed statement by a VA 
physician, which answers the question of 
38 C.F.R. § 17.121 as to the date, if 
any, on which an emergency is deemed to 
have ended during the April-May 1993 
private hospitalization.  If no such VA 
physicians statement exists, the MAS 
should forward all the records to a VA 
physician, who should then review the 
records and answer the question posed by 
38 C.F.R. § 17.121; if the VA physician 
needs additional medical records from the 
private hospitalization, in order to 
answer the question, the MAS should 
obtain them.

3.  Thereafter, the MAS of the VAMC 
should review the claim.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
